Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Dean Bandy appeals district court orders striking portions of his complaint and granting summary judgment against him in his age-discrimination action against Advance Auto Parts, Inc. See Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq. We have reviewed the record and we find no error. Accordingly, we affirm on the reasoning of the district court. See Bandy v. Advance Auto Parts, Inc., 2012 WL 6018741 (W-D.Va. Nov. 29, 2012); Bandy v. Advance Auto Parts, Inc., 2012 WL 831027 (WD.Va. Mar. 6, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.